Citation Nr: 0613354	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
hyperbilirubinemia.

4.  Entitlement to a compensable evaluation for right knee 
scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1970 and July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before a Veterans Law Judge at a travel 
board hearing at the RO in May 2003.  A transcript of the 
hearing is of record.  In January 2004, the Board remanded 
the veteran's case to the RO for further development.  The 
case was returned to the Board in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes in May 2003, the veteran testified during a 
Board hearing before a Veterans Law Judge.  However, the 
Veterans Law Judge who conducted the hearing is no longer 
employed at the Board.  The law requires that the Veterans 
Law Judge that conducted the Board hearing shall participate 
in making the final determination of the claim.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2005).  As the 
Veterans Law Judge who conducted the May 2003 Board hearing 
is no longer employed at the Board, the veteran must be 
provided the opportunity to have a hearing before another 
Veterans' Law Judge.  A letter was sent to the veteran, and 
in April 2006, the veteran responded that he desired a video 
conference hearing before a Veterans Law Judge at the 
regional office.  Therefore, this case is remanded for the 
scheduling of a Board video conference hearing.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a service claim, including, 
where applicable, the degree of disability and the effective 
date of an award.  Inasmuch as this case is being remanded 
for a hearing, the RO is now provided with the opportunity to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and that an effective date will be assigned if his increased 
rating claims are awarded.  The letter should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, and the evidence needed 
to establish an effective date rating for 
the increased rating claims on appeal and 
the temporary total evaluation claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

3.  The RO should then take appropriate 
action to schedule the veteran for a video 
conference hearing at the Pittsburgh, 
Pennsylvania RO before a Veterans Law 
Judge.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

